Exhibit (10)

 

Standard Retainer/Meeting Fee Arrangement for Non-Employee Directors

 

Effective July 1, 2004, Owens Corning’s Compensation Committee amended the
standard retainer/meeting fee arrangement for non-employee Directors to provide
as follows:

 

  • An annual retainer of $100,000 for Directors

 

  • An additional annual retainer of $7,500 for Chairmen of Board Committees

 

  • Meeting fees of $1,500 per meeting of a Board Committee

 

  • No meeting fees for meetings of the Board of Directors

 

  • A fee of $1,500 for each day’s attendance at other functions at which
Directors are requested to participate